Citation Nr: 0205369	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to separate disability ratings for post-traumatic 
stress disorder (PTSD) and organic brain syndrome (OBS).



WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and counselor



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to February 
1972, and September 1977 to November 1979.

This appeal arises from the June 1999 rating decision from 
the Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas Regional Office (RO) that granted service connection 
for post traumatic stress disorder (PTSD) and combined it 
with the veteran's service connected organic brain syndrome 
(OBS) (previously rated at 50 percent).  The new combined 
rating was increased at that time from 50 to 70 percent.  In 
addition, in that decision, a total rating based on 
individual unemployability was granted.  The veteran has 
indicated satisfaction with that rating.

In September 1998, a hearing at the RO before a local hearing 
officer was held.  In July 2000, a video teleconference 
hearing was held before the undersigned.  At the hearing, the 
veteran indicated that he was accepting the video 
teleconferencing hearing in lieu of an in-person hearing.  
Transcripts of the hearings are of record. 

This appeal stems from the contention that the OBS and PTSD 
should be assigned separate ratings.  This was considered by 
the RO in the statement of the case and is now before the 
Board for consideration.

By decision of the Board in January 2001, it was determined 
that separate ratings were not warranted for the service 
connected psychiatric manifestations of post traumatic stress 
disorder (PTSD) and organic brain syndrome.  This decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  While the appeal was pending, the 
Office of General Counsel for VA filed an Unopposed Motion 
for Remand and Stay of Proceedings requesting that the Court 
vacate the decision by the Board and remand the case for 
additional development of the evidence and readjudication of 
the claim.  This Motion was made as a result of a change in 
the law governing the issue on appeal.  The Court granted the 
Motion in 
May 2001 and the case was returned to the Board for 
compliance with the directives that were specified by the 
Court.  The veteran is representing himself in this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
separate ratings for PTSD and OBS has been obtained.

2.  The veteran has been granted service connection for PTSD 
with organic brain syndrome rated under a combined diagnostic 
code for dementia with head trauma and PTSD.

3.  The symptomatology related to the veteran's PTSD and OBS 
are rated together under the same diagnostic code, with the 
symptoms from both taken into consideration.  To rate the 
disabilities separately would be pyramiding.  There is no 
separate neurological or systemic disorder affecting or 
causing a separate anatomical functional impairment.


CONCLUSION OF LAW

The criteria for a grant of separate disability ratings for 
the service connected psychiatric manifestations of PTSD and 
organic brain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
4.1, 4.14, 4.20, 4.27, 4.126, 4.130, Diagnostic Codes 9304, 
9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to separate ratings for PTSD and 
OBS.  Thus, no further assistance to the veteran is required 
to comply with the duty to assist him as to this issue.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard there 
has been notice as to information needed, examinations have 
been provided, treatment records have been obtained, there 
has been a personal hearing at the RO and a videoconferencing 
hearing before a Member of the Board, and there has been 
rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  While there is an indication that there are 
treatment records that may not be associated with the claims 
file, including a recent EEG from the VA as referenced at the 
Board hearing in July 2000, these records would show the 
status of the veteran's psychiatric disability and are not 
relevant to the issue on appeal, that of entitlement to 
separate ratings.  Therefore, there is no need to obtain any 
additional treatment records.

All pertinent notice has been provided in the documents sent 
to the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
veteran, through a statement of the case, has been notified 
as to evidence and information necessary to substantiate the 
claim.  There is no evidence that there are additional 
records that should be obtained, nor is there evidence that a 
claim would be substantiated by the administration of another 
examination.  Further, considering the nature of the claim, 
there is no reasonable possibility that there is any 
additional evidence that could be obtained that would 
substantiate the veteran's claim.  38 U.S.C.A. §§ 5103, 
 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  Delirium, 
dementia, and amnestic and other cognitive disorders shall be 
evaluated under the general rating formula for mental 
disorders; neurologic deficits or other impairments stemming 
from the same etiology (e.g., a head injury) shall be 
evaluated separately and combined with the evaluation for 
delirium, dementia, or amnestic or other cognitive disorder.  
38 C.F.R. § 4.126 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).

However, the evaluation of the same disability or the same 
manifestations under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2001).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The veteran's organic brain syndrome, and PTSD have been 
service connected as a single psychiatric disability and 
evaluated under Diagnostic Codes (DC) 9304-9411, with DC 9304 
for dementia due to head trauma and DC 9411 for PTSD.  A 
hyphenated code is used when a rating under one diagnostic 
code requires use an additional diagnostic code to identify 
the basis for the evaluations assigned.  See, e.g., 38 C.F.R. 
§§ 4.20, 4.27 (2001).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9201-9440 (2001) and 
are set forth in pertinent part below: 

General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.                                     
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                       
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                        
50

38 C.F.R. § 4.130 (2001).

Service connection for the veteran's organic brain syndrome 
had been assigned a 50 percent evaluation.  By rating action 
of June 1999, service connection for PTSD was granted, and 
combined with his organic brain syndrome.  The rating was 
increased from 50 to 70 percent, effective from March 27, 
1998.  In addition entitlement to a total rating for 
individual unemployability was granted.

On a VA neuropsychiatric examination in June 1997, the 
veteran was alert, attentive, and oriented to person, place, 
and time.  He had recall of two of three objects at five 
minutes.  When asked to attempt serial seven subtractions, he 
stated that he could not do that. There was no evidence of 
constructional apraxia.  There was no aphasia.  Speech was 
fluent with preserved repetition and he was able to follow 
commands.  He seemed somewhat anxious.  He was able to name 
the last three presidents with no mistakes.  

On examination of the cranial nerves, the pupils were equal 
and reactive to light, visual fields and extraocular 
movements were full.  There was no papill edema, no facial 
weakness, and no sensory loss.  Gag reflex was intact.  There 
was no tongue weakness.  Strength and muscle tone of all 
major muscle groups was within normal limits.  There was no 
limb or gait ataxia.  Pain touch and proprioception was 
intact.  The reflexes were 1+ and symmetrical.  The 
impression was organic brain syndrome which appeared to be 
static.  With the exception of mental status testing, 
neurological examination was within normal limits currently.  
The veteran's alleged memory disturbance was out of 
proportion to his performance on neuropsychological testing 
in February 1992 when he was reported to have immediate and 
delayed verbal and visual memory that was good for his age 
and educational level.  An addendum from October 1997 shows 
an impression that the veteran had evidence of organic brain 
syndrome as manifested by inattentiveness, poor 
concentration, dyscalculia, and organic personality disorder.  

On a VA psychiatric examination in June 1997, the veteran's 
reported history was having been hit in the head in service 
and subsequently developing problems, currently with 
outbursts of anger and memory problems.  On examination, the 
veteran was casually groomed and conversed readily.  He was 
affable.  He had been observed talking animatedly.  His 
speech was within normal limits with regard to rate and 
rhythm but was somewhat loud.  His mood was euthymic and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight and no loosening of 
associations were noted, nor was any confusion.  No gross 
impairment in memory was observed and the veteran was 
oriented times three.  Hallucinations were not complained of 
and no delusional material was noted during the examination.  
The veteran's insight and judgment were adequate.  He denied 
suicidal ideation.  The diagnosis was cognitive disorder, not 
otherwise specified and personality change due to a general 
medical condition.  The global assessment of functioning 
(GAF) was 45.  An addendum included a review of the claims 
file.  

On a VA fee basis examination at the Vet Center in June 1998, 
the veteran reported problems with talking, being in crowds, 
and problems controlling his anger.  On examination, the 
veteran was neat and clean, his manner was friendly, and his 
mood was without inhibition.  His speech was rapid and at 
times non stop.  He was oriented to time and place.  His long 
term memory was good but his short term memory was impaired.  
His affect was slightly bizarre.  His motor activity was 
normal.  He had difficulty in problem solving and planning 
skills.  His thinking seemed disorganized.  The veteran 
reported having dreams while he was awake, which may be 
hallucinations.  He was depressed much of the time and had 
trouble sleeping.  There were no reported problems with 
appetite.  He denied thoughts of suicide or homicide.  
Symptoms that may relate to PTSD included depression and 
anxiety, nightmares, flashback, sleep deprivation, social 
isolation, irritability, and hypervigilance.  The diagnosis 
was organic brain syndrome.  The GAF was 60 and highest in 
the past year was 70.

At the RO hearing September 1998, the veteran testified about 
his various difficulties with employment and personal 
relationships.  He had not been employed since 1991.  For the 
last six or seven years he had been serving "the Lord."  He 
found religion helped him out in times of trouble.  He has 
been seen at the VA by a psychiatrist, as well as several 
psychologists and counselors over the years.  He sometimes 
had flashbacks to Vietnam, and nightmares.  He testified to 
seeing a man crucified in Vietnam.  He also recalled being 
attacked while in a convoy.  Another man who was manning a 
machine gun with him was lying at the foot of the truck.  A 
lieutenant pulled out a pistol and pointed it at the man's 
head and pulled the trigger, the could not recall what 
happened after that.  He reported that he had feelings of 
depression when it rained and appetite problems.  He had 
panic attacks.  He would sit with his back against the wall.  
He reported that due to his PTSD and organic brain syndrome, 
he had problems getting along with people.

The veteran's spouse offered testimony as to his depression 
and outbursts of anger.  He would scream and hit her on 
occasion.  He occasionally would be talking and completely 
forget what he said.  They did not spend time with a lot of 
other people.  When he was around other people, he would talk 
excessively; she thought it was due to being nervous.  He 
additionally had memory problems.  A VA Vet Center counselor 
testified that he had seen the veteran since May.  He noted 
that the veteran was diagnosed with organic brain problems, 
but felt that it did not exclude a diagnosis of PTSD.  He saw 
the same symptoms in the veteran that he had seen in other 
veterans that had PTSD.  The veteran's symptomatology was 
that he did not get along well in public, and he had mistrust 
and suspiciousness.  He noted the veteran was unpredictable 
about what was coming out of his mouth, sometimes it would be 
anger, sometimes about Jesus Christ.  The veteran would go 
into rages.  It was his opinion that the veteran had PTSD but 
had been advised not to include that in an assessment.  The 
counselor stated that the GAF assigned the veteran would 
cover either his organic brain syndrome or PTSD or both 
conditions. 

A private treatment record from November 1998 shows the 
veteran was seen with anxiety and irritability.  He had mood 
swings, anger outbursts, and was easily startled.  He had 
difficulty sleeping and his energy was low.  He denied 
suicidal or homicidal thoughts or any psychotic symptoms.  He 
had previously been diagnosed with organic brain syndrome.  
He had flashbacks from service in Vietnam.  The diagnoses 
were PTSD and mood disorder secondary to closed head injury. 

On a VA psychiatric examination in January 1999, the examiner 
noted that the veteran reported that the last two weeks were 
quite rough for him.  He had several temper outbursts and 
nightmares of his daughter in a coffin, a friend at church 
plotting to kill him, and a cobra on his chest in Vietnam.  
He also had nightmares of things that had occurred in Vietnam 
such as seeing a villager run over by a drunken driver.  He 
had intrusive thoughts about being in a guntruck when they 
were attacked, he started shooting back and his friend was on 
the floor when a lieutenant told him to get up or get shot.  
He does not know what happened to his friend, and this was 
the most traumatic thing that happened to him.  He reported 
that currently, he was easily startled and uncomfortable in 
very large crowds.  He had been married four times, and 
reportedly had not worked in five or six years.  He now spent 
his time studying the bible.  He reported that he had 
problems with comprehension and would be disoriented at 
times.  

On examination, the veteran as casually groomed and conversed 
readily.  Eye contact was good and he was affable.  Speech 
was within normal limits with regards to rate and rhythm.  
His mood was more somber when discussing his military 
experiences.  The predominant mood was one of mild depression 
and affect was appropriate to content.  The thought processes 
and associations were logical and tight and no loosening of 
associations was noted, nor was there any confusion.  No 
gross impairment in memory was noted.  Hallucinations were 
not complained of and no delusional material was noted during 
the examination.  The veteran's insight and judgment were 
adequate.  The veteran reported some suicidal ideation but 
denied intent.  He denied homicidal ideation.  The impression 
was chronic PTSD and mood disorder secondary to closed head 
injury.  The GAF was 45.  It was commented that the veteran 
displayed a profound impairment in social and vocational 
adaptability as a direct consequence of both of the 
psychiatric disorders diagnosed.  

VA treatment records from February 1999 to April 1999 shows 
the veteran had a history of organic personality disorder 
with impulsive behavior and PTSD.  He was on medication.  On 
examination, the veteran was appropriately dressed and 
groomed.  His affect showed good range.  There was no 
psychosis.  The veteran was alert and oriented.  He was 
appropriate in behavior.  He was moderately hyper-religious 
and his speech was slightly increased in volume.  His 
thoughts were logical and goal directed.  He had no suicidal 
or homicidal ideation.

At the videoconferencing Board hearing July 2000, the issue 
was specified as entitlement to separate ratings for PTSD and 
organic brain syndrome.  The veteran testified that as to 
PTSD, he had inappropriate and unpredictable outbursts of 
anger, nightmares, intrusive thoughts of Vietnam, feelings of 
persecution, panic and anxiety attacks, poor sleep, and 
noises such as a helicopter bothered him.  He avoided 
situations that would remind him of Vietnam.  He was on 
medication for these symptoms.  As to the organic brain 
syndrome, his symptoms included panic and anxiety attacks.  
The symptoms were somewhat different than from PTSD.  For 
example, he had long term memory impairment and concentration 
problems.  He had been diagnosed with this disability for 
much longer than the PTSD.  The veteran's spouse testified 
that the veteran had the symptoms he had testified to.

The Vet Center counselor who previously testified at the RO 
hearing in October 1998 testified that the veteran had two 
different diagnoses and as such there were two different 
symptom packages.  For example, the organic problem would 
cause long term memory problems where PTSD would cause short 
term memory problems.  The different diagnoses were 
categorized differently because they would have different 
origins.  PTSD stemmed from a trauma stressor and the organic 
problem was likely to be traced back to a physical trauma.  
The two different diagnoses were different in some respects 
and similar in some respects and for the veteran it made a 
much wider band of symptoms.  It was thought that a team of 
doctors could sort the different symptoms for PTSD and 
organic brain disorder, which he was not qualified to do so.  

The veteran has been variously diagnosed with both PTSD and 
OBS.  The Board notes that the primary symptoms of the 
veteran's PTSD and OBS include the same symptomatology and 
are rated together under the rating criteria.  38 C.F.R. 
§ 4.130.  The Board emphasizes that the current 70 percent 
evaluation for PTSD with OBS, takes the symptoms from both 
disorders into consideration.  As the symptomatology is the 
same for both disorders, to provide additional compensation 
for the symptoms as separate disorders would amount to 
pyramiding, which is prohibited.  38 C.F.R. § 4.14.  As noted 
by the Vet Center counselor at the Board hearing, the 
veteran's two different psychiatric disorders, PTSD and OBS, 
create a totality of psychiatric symptomatology and the 
veteran is rated for all the symptoms of each of the 
disorders.  Again, to provide separate compensation for the 
same symptoms would be pyramiding.

It is also noted that there is no separate neurological or 
other systemic impairment related to these disorders that 
affects separate anatomical functioning, nor has such been 
contended.  Thus, under the above cited provisions, and 
38 C.F.R. § 4.126, there is no legal basis for assigning a 
separate rating.  

Therefore, as rating the veteran separately for PTSD and for 
OBS for the same and overlapping symptoms and manifestations 
is not permitted by regulation, the benefits sought on appeal 
are denied.


ORDER

Entitlement to separate disability ratings for PTSD and OBS 
is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

